DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The following is an Examiner’s Amendment and Notice of Allowance responsive to Applicant’s interview on 5/18/22. The Examiner’s Amendment (based on interview with Applicant representative Ryan Anderson, Reg. No. 51,405 on 5/18/22) to the claims of 12/6/21 is below. 
Based on the Examiner’s Amendment below, Claims 1-3, 6-8, 10-13, 15, 18, 20, and 22-23 are pending and are now allowed. This overcomes the remaining 112 rejections. Examiner notes the previous Non-Final stated claim 23 was rejected under 112b, but actually it was claim 22.
Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes
and/or additions be unacceptable to applicant, an amendment may be filed as provided
by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be
submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via communications with
Applicant Representative Ryan Anderson, Reg. No. 51,405 on 5/18/22, as these
amendments are made relative to the claims of record of 12/6/21.
In the Claims
Please amend claim 1 and 22 of the application as follows:

1. (Currently Amended) A 
a) sending and receiving electronic communications having header information between employees in a workplace to create electronic communication server traffic, and storing the electronic communication server traffic in a computer memory, wherein the header information comprises metadata selected from the group consisting of: sender information, recipient information, subject information, time stamp information, and date stamp information; 
(b) receiving or creating and storing in the computer memory an organizational chart of employees in the workplace, wherein the organizational chart contains employee information comprising employee names, employee reporting structure, social networks between employees, unique identifiers of each employee, and expected values for electronic communications between each unidirectional pair of the unique identifiers; 
c) using traffic analysis software to: 
(1) analyze the header information in the electronic communication server traffic stored in the computer memory including quantifying the number of direct electronic communications between each unidirectional pair of unique identifiers to create unique communication values, and to store the unique communication values in the computer memory; and 
(2) overlay the unique communication values onto the organizational chart and to store the overlayed information in the computer memory; 
(d) using visualization software to provide a graphic visualization of the overlayed information stored in the computer memory, wherein the graphic visualization of the overlayed information is representative of employee integration and/or harassment in the workplace; and 
(e) using social networking software to analyze the unique communication values, including: 
(1) comparing the unique communication values to the organizational chart to create a raw score that is representative of employee integration and/or harassment in the workplace; and 
(2) weighting the raw score created in step (e)(1) using matrices and/or arrays comprising weighting factors determined from the electronic communication header information and the organizational chart and selected from the group consisting of: density, distance and closeness, spatial distance, and betweenness 
thereby assessing electronic communications between employees in the workplace to assess employee integration and/or harassment in the workplace in a 

22. (Currently Amended) The method of claim 1, wherein the 

Subject Matter Eligibility
The 101 rejections are withdrawn when viewing the claim in combination under Step 2A, Prong 2 based on the claim reciting “a) sending and receiving electronic communications having header information between employees in a workplace to create electronic communication server traffic, and storing the electronic communication server traffic in a computer memory; “c) using traffic analysis software to: (1) analyze the header information in the electronic communication server traffic stored in the computer memory including quantifying the number of direct electronic communications between each unidirectional pair of unique identifiers to create unique communication values, and to store the unique communication values in the computer memory and (2) overlay the unique communication values onto the organizational chart and to store the overlayed information in the computer memory;” (d) using visualization software to provide a graphic visualization of the overlayed information stored in the computer memory; e)2) using social networking software to analyze the unique communication values to create a raw score that is weighted using matrices or arrays from the header information and the organizational chart” This is viewed as a combination of additional elements that result in “applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment” (MPEP 2106.05(e)) and/or improvement to computing technology (MPEP 2106.05a).

Subject Matter Overcoming the 103 Rejections
The following is a Reasons for Overcoming the Prior Art and the 103 Rejection. 
For claim 1, in the art of social network analysis, claim 1 overcomes the prior art by reciting: 1) sending and receiving electronic communications having header information between employees in a workplace to create electronic communication server traffic; 2) receiving or creating and storing in the computer memory an organizational chart of employees in the workplace unique identifiers of each employee, and expected values for electronic communications between each unidirectional pair of the unique identifiers; 3) using traffic using traffic analysis software to: analyze the header information in the electronic communication server traffic stored in the computer memory including quantifying the number of direct electronic communications between each unidirectional pair of unique identifiers to create unique communication values, and to store the unique communication values in the computer memory; 4) (d) using visualization software to provide a graphic visualization of the overlayed information stored in the computer memory, wherein the graphic visualization of the overlayed information is representative of employee integration and/or harassment in the workplace; and 5) weighting the raw score created in step (e)(1) using matrices and/or arrays comprising weighting factors determined from the electronic communication header information and the organizational chart and selected from the group consisting of: density, distance and closeness, spatial distance, and betweenness.

Closest prior art:
Wana 2012/0290565- discloses having organizational hierarchy data (See par 32) and scoring traffic measurements between organizational members (See par 81) 
Hernandez (US 2014/0280553) – discloses monitoring changes in relationship strength and aggressive tones that is alarming (See par 59, 64)
Buford (US 2014/0372909) – discloses graphing relationships with relationship strength displayed as well (See par 26, FIG. 4)
VanLangen (US 2008/0040135– discloses use of relational database relative to hierarchy of organization and employees (See par 75)
Maivizhi, "A Survey of Tools for Community Detection and Mining in Social Networks," 2016, Proceedings of the International Conference on Informatics and Analytics, pages 1-– discloses outputting a “file type/format” with use of social network analysis tools (See page 2, col. 2; page 5, table 3).
Kurabayahi 2015/0381668 – discloses analyzing frequency of communications on the Social network service between devices and translates it to “social graph bit arrays” and assigning weights to the bits in the arrays based on frequency of communication (See par 23, 25)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN R GOLDBERG whose telephone number is (571)270-7949. The examiner can normally be reached 830AM - 430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IVAN R GOLDBERG/Primary Examiner, Art Unit 3619